EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 19-25 for being drawn to non-elected claims.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The Applicant’s arguments with respect to the claims are persuasive. On page 8, second paragraph the Applicants argue: “WHSV is an indicator of catalyst activity. It is dependent on, among other things, feed specs, catalyst and operating conditions. In this case, the MWW family catalysts of claim 1 is vastly more reactive than the catalyst of Gee. Based on the Applicant’s own specification, it is believed that the difference in reactivity can be attributed to more exposed surface (pockets) activity in MWW catalysts compared to pore activity in the conventional zeolites disclosed by Gee. As explained in Applicant’s specification at para [0029], this pocket activity is superior for isomerization of C14+ LAO and has not been taught or suggested by any combination of Gee, Del Rossi and Jeon.” 
The Applicants have found a criticality with the WHSV and MWW catalyst. The prior art does not recognize this criticality and thus does not teach or fairly suggest a process for isomerizing one or more C14-C24 alpha olefins to produce an isomerization mixture comprising one or more C14-C24 internal olefins, the process comprising contacting an olefinic feed comprising the one or more C14-C24 alpha olefins with a catalyst under isomerization conditions, wherein the catalyst comprises a molecular sieve having an MWW framework, and wherein the olefin feed is supplied at a weight hourly space velocity (WHSV) from 2 h-1 to 50 h-1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON PREGLER/           Primary Examiner, Art Unit 1772